It is my privilege to extend to Mr. Hollai the 
warm congratulations of the delegation of Burma 
on his unanimous election to his high office and 
to assure him of our support and co-operation in 
the discharge of his responsibilities. We are 
most fortunate in having the advantage of his 
wisdom and expended, and we are confident that he 
will guide the deliberations of the Assembly with 
the tenacity and resourcefulness which the 
numerous tasks before us require. Next we wish to 
express our deep appreciation to the former 
President, Mr.  Kittani, for the distinguished 
manner in which he conducted the proceedings of 
the last session of the Assembly and his vigorous 
efforts to bring it to a successful conclusion.

165.	The international climate in which the 
Assembly is meeting is rife with tensions and 
acute world problems. From whatever angle the 
present world situation is viewed, there is no 
denying that we are facing a time of serious 
upheavals in almost all spheres of international 
relations. The disconcerting features are evident 
in the political overtones of the declining trend 
and the rising tensions in great-Power relations; 
in the economic overtones of a deepening world 
recession, with conflicting interests ensuing 
among nations in racial cleavage and the revival 
of old historical quarrels in regional 
relationships; and the increasing acts of 
terrorism afflicting human life and international 
order. Taken together, these adverse 
manifestations potentially endanger international 
peace, stability and security.

166.	The bewildering complexity of issues 
burdening the world of today are mirrored in the 
variety of agenda items to which the Assembly 
will direct itself. Some of the most important 
issues have been with us for many years and have 
become aggravated with the passage of time. The 
United Nations today faces far more intractable 
challenges than could ever have been foreseen at 
the time of its founding. The concomitant 
increase in the number of conferences•, bodies 
and institutions is also straining the human and 
financial capacity of the Organization. The 
dilemma besetting the Assembly is how to 
reconcile the ever widening scope of activities 
and responses demanded of the Organization with 
an annual budget that must be kept within the 
financial limits of what the membership as a 
whole can reasonably be expected to accept and to 
bear.

167. The delegation of Burma does not propose to 
dwell at length on the host of issues before the 
General Assembly at its thirty-seventh session. 
We shall focus our attention on the principal 
political and economic questions which we 
consider to be the current realities of the 
highly difficult and dangerous world situation in 
which we live.

168. The international quest for disarmament is 
still an unfulfilled aspiration of the world 
community. Paradoxically, while there is now a 
swelling international drive for disarmament, the 
arms race has surged ahead on a scale unknown 
before, increasing the already enormous outlays 
for destructive purposes. Whatever the 
circumstances, the crucial problem of how to 
bring about disarmament remains. To our 
understanding, there are only two ways of 
achieving disarmament-by mutual agreement or by 
unilateral action. But the present policy of 
positions of strength and its reliance on 
superior destructive power as the ultimate 
deciding factor constitutes a psychological 
road-block to both processes. We say this because 
if one adversary decides to arm heavily the other 
will invariably do likewise. Thus weapons 
themselves add to fear and mistrust and become 
the greatest obstacle to any headway on 
disarmament and arms control.

169.	All  this leads one  to conclude  that 
there  are dim prospects of success for agreement 
unless a suit-able atmosphere of confidence and 
trust can be nurtured to bring about enough 
mutual understanding to enable both sides to make 
the requisite concessions and compromises.

170. The central arms-control doctrine being 
exercised today is that of stabilized nuclear 
deterrence, where each side refrains from attack 
for fear of mutual annihilation. Deterrence has 
its use thus far prevented the outbreak of 
another world war. However, stabilized deterrence 
will not stop the arms race. Mutual effort to 
maintain deterrence leads to a steady spread of 
nuclear weapons. International tension and fear 
remain high without the prospect of disarmament.

171. Clearly, this is not compatible with the 
universal view that there is an urgent need to 
find a solution to the dilemma of nuclear 
weapons. Unless things take a more sensible turn, 
it seems that man is doomed to live in harrowing 
uncertainty as to what the future will bring. 
Thus, the status quo is not only not good enough. 
it cannot in fact endure, for the human system 
cannot for long put up with the persistent, 
constant pressure which the status quo imposes 
upon it.

172. It is self-evident to all that no one can 
expect to win the arms race. As we see it, the 
only sensible recourse for those engaged in that 
perilous venture is to call for a halt and decide 
to agree on a sequence of processes leading to 
reduction of their nuclear arsenals. In order to 
mitigate the danger of a nuclear war erupting, 
either by miscalculation or by accident. we hope 
that the two leading nuclear Powers will sustain 
the recent resumption of their bilateral con(acts 
on strategic nuclear arms and assert sufficient 
political wi1l to ensure the success of their 
discussions. Divergences may be very sharp at 
present, but there can be no progress anywhere on 
the arms control front until the two leading 
nuclear Powers agree on what to do about their 
strategic arms.

173. As rapidly as the situation permits, those 
bearing the main responsibility for the arms race 
must begin the critical transition from 
deterrence to disarmament, for it soon may be 
beyond the reach of efforts to initiate the 
process. The main ground for advocating this is 
that, ultimately, it offers the only hope of the 
continuance of human survival.

174.	Developments in the Middle East this year 
took a dramatic turn for the worse. Tension 
sharpened and escalated fighting led to direct 
military intervention in Lebanon. The policy and 
practice of sending a punitive expedition of such 
formidable strength can only be deplored. The 
action constitutes a flagrant violation of the 
sovereignty and territorial integrity of Lebanon 
and is yet another example of the use and abuse 
of force. It is abundantly clear that such 
actions are completely at variance with the norms 
of conduct in international relations and cannot 
augur well for the future. The position of the 
delegation of Burma remains one of serious 
concern.

175.	Nobody who has followed the situation in 
Lebanon could fail to be shaken by the 
remorseless violence, the heavy toll in human 
lives and the suffering that resulted from the 
recent conflict in that country. The general 
contours of the Middle East situation may have 
changed somewhat, but that does not alter the 
fact that there is an urgent need for an overall 
settlement in the region. It is equally clear 
that the prospects for peace in the Middle East 
are not likely to become brighter until the 
Palestinian question is resolved to the 
satisfaction of all concerned. It accounts for 
virtually all the problems of the Middle East and 
will remain a weight on the world's con-science.

176.	At this point, I should like to reiterate 
the support of the delegation of Burma for the 
sovereignty, territorial integrity and political 
independence of Lebanon within its 
internationally recognized boundaries and for the 
full implementation of all Security Council 
resolutions in that regard.

177.	As we see it, the two problems-that of 
the Middle East and that of Palestine-are 
inextricably intertwined. Consequently, any 
search for a political settlement must 
necessarily encompass both questions, rather than 
dealing with one to the neglect of the other. 
This means that only the method of seeking a 
comprehensive solution with the full association 
of all interested parties can lead to the 
possibility of achieving a durable peace in the 
Middle East.

178.	The Assembly has been struggling with the 
Middle East and Palestinian questions for many, 
many years. The main obstacle to the resolution 
of the many issues involved is the extreme 
antagonism of the parties concerned and the 
refusal of either party-Israel or the 
Palestinians-to recognize each other's existence 
and to acknowledge the mutual right to statehood. 
This is making very difficult any constructive 
and fruitful negotiations towards a solution that 
would be in the interest of all parties 
concerned, for lasting peace in the Middle East. 
The positions of the parties to the conflict 
being what they are at present-implacable 
hostility on the one side and impetuous 
belligerence on the other there are few signs of 
any willingness by either side to be the first to 
break the impasse. We take the view that there is 
no option but for the parties to coexist. That 
cannot happen without a change of heart on the 
part of all those at present involved.

179.	The delegation of Burma does not 
under-estimate the highly emotional and complex 
political questions of the Middle East. None the 
less, we are of the view that this long-standing 
conflict cannot be settled by force, but only by 
negotiations. Realism demands that the parties to 
the conflict learn to put up with each other, for 
there is no other way to make relations more 
humane, more peaceful and more secure. The road 
of negotiations may be a long and tedious one. 
Given the will, however, there is no problem in 
the world, no matter how intractable, which 
cannot be solved by negotiations and without loss 
of honour by either side.

180.	The world community became seized of the 
issues of Kampuchea and Afghanistan at the 
beginning of the 1980s. The unresolved situations 
in both countries continue to undermine the 
development of good-neighbourly and co-operative 
relations in their respective re2ions.

181.	The delegation of Burma has had occasion 
at previous sessions of the General Assembly to 
voice its regret and deep concern over the 
occurrence of armed intervention, which obviously 
cannot be justified or condoned, in both 
situations. Our approach to both situations and 
to their solution is based on our firm and 
consistent support for the principles of

the Charter of the United Nations, which upholds 
in unequivocal terms respect for the sovereignty, 
territorial integrity and political independence 
of States as cardinal principles to be 
scrupulously observed in international relations 
among States. The Charter outlaws the threat or 
use of force in inter-national relations in any 
manner inconsistent with the purposes of the 
United Nations. It strictly enjoins all States to 
settle their international disputes by peaceful 
means and to refrain from intervening in any 
manner whatsoever in matters within the 
juris-diction of any State.


182.	Burma believes that only scrupulous 
respect for those principles by all States, both 
in word and deed, would make it possible to 
promote the progressive establishment of and 
universal respect for the rule of law.

183.	Any violation of those principles, 
directly or indirectly, in whatever guise or 
under whatever pretext, deals a grievous blow to 
mankind's hope for a peaceful and just world 
order. By the same token, whenever and wherever a 
Power-big or small-resorts to armed force in 
contravention of those principles, the inevitable 
result is their serious weakening and erosion, 
creating conditions with far-reaching 
implications which are of concern to all 
countries everywhere.

184. It was in this spirit that the delegation of 
Burma gave its support to the resolutions of the 
General Assembly which called for the withdrawal 
'or' 'all foreign troops from Kampuchea and 
Afghanistan and for" strict observance by outside 
Powers of the principles of non-interference and 
non-intervention. All those conditions are 
necessary to enable the peoples of Kampuchea and 
Afghanistan freely to exercise their will and 
determine their own destiny.

185.	As the internal and external 
circumstances in Kampuchea and Afghanistan 
develop, we hope that the leaders of those 
countries will be able to master their conflicts 
and to find a peaceful way to a political 
solution and national reconciliation.

186.	The  independence  of  Namibia, 
envisaged  in Security Council resolution .435 
.(1978), is long over-due. Since the United 
Nations plan embodied in the resolution had the 
acceptance, in principle, of all parties to the 
dispute, we believed that Namibia's struggle for 
freedom had entered its final stage. But over the 
following years the pathway to Namibia's 
independence meandered between hope and 
frustration, the principal obstacle being South 
Africa's attitude of intransigence. Meanwhile, 
South Africa's escalation of military activities 
against the front-line States has only added to 
the political impasse and the worsening situation 
in southern Africa. The latest reports on 
continuing efforts at negotiations indicate that 
there are somewhat improved prospects for a 
Namibian settlement. We hope that that 
improvement will continue and not break down as 
in the past. Until a definite date is fixed for 
the implementation

of resolution 435 (1978) the outlook for 
Namibia's independence will continue to remain 
highly uncertain.

181. The delegation of Burma reaffirms its 
support for the Namibian people's inalienable 
right to freedom, independence and territorial 
integrity, including Walvls Bay, under the 
leadership of SWAPO. We look for-ward to the 
implementation at the earliest opportunity of the 
United Nations plan granting Namibian 
independence.

188. We welcome the adoption by the Third United 
Nations Conference on the Law• of the Sea of the 
United Nations Convention of the Law of the Sea6 
which establishes an international regime on an 
aspects of the uses of the sea. The major portion 
of the rules have long been applied in practice 
as norms of customary law and have acquired full 
validity with the new Convention. It is a package 
arrived at by carefully balanced and painful 
compromises, over nine years of hard work and 
highly complex negotiations, in order to achieve 
wide acceptance. To allow it to go overboard 
would mean that no order would prevail on the 
seas and that a universally acceptable 
modification would never again be attainable.

189. International relations as a whole are 
exacerbated as a result of the prolonged crisis 
in the world economy. The forecasts made by the 
primary financial and trade organizations of the 
world are not at all encouraging. They foretell 
an ever widening gap between rich and poor 
nations resulting from the slackening of economic 
growth, lessening cash aid flows for development, 
declining world trade resulting from 
protectionism, and prolonged monetary 
instability. Both inflation and unemployment have 
become priority issues to be grappled with before 
the world can be pulled out of the present 
crisis. In facing up the situation the best 
intentions and the most dedicated efforts of us 
can be frustrated if we do not succeed in 
overcoming these economic setbacks afflicting the 
world economy.

190. The consequences of the disarray" in the 
World economy are being felt in all sectors of 
international economic life. No country is immune 
from their disruptive effects. The impact upon 
the developed countries has taken the form of 
slower growth, widening payments deficits and 
rising inflation and unemployment rates. These 
countries are tending increasingly to solve their 
problems by way of protectionism, reducing their 
payments deficits and tightening money policies 
to arrest inflation. We would hope that, in 
putting their economies in order, the developed 
countries would d\l so with as little harm to the 
developing countries as possible. .

191.	Apart from encountering the same 
problems, the developing countries are  faced 
with worsening terms of trade, declining demand 
for primary commodities and mounting debt burdens 
caused by rising interest rates.

192.	All of this indicates that there is a 
complex interplay of economic forces influencing 
both developed and developing countries. The 
conclusion would be that the problems of the 
world economy and of the international economic 
relations are common problems which require joint 
action by developed and developing countries. 
Clearly, the situation calls for an untiring 
effort to work out a basis of co-operation. 
Reconciling the conflicting needs and desires of 
the minority, developed countries, and the 
majority, developing countries, will also call 
for much tolerance and good will. As we see it, 
there is no other way. In the con-temporary world 
economic development has become a matter for 
international co-operation and this requires a 
meeting of minds between countries in all stages 
of development.

193. Another requirement is that of solvil1g 
certain structural discrepancies in the world 
economy. so that it can result in a more rational 
and equitable economic system than the present 
one. It is a path we had hoped could be begun 
with the launching of global negotiations, to put 
relations between developed and developing 
countries on anew, constructive foundation that 
would be realistic, equitable and lasting. That 
this has not yet taken place is a matter of 
consider-able disappointment for the developing 
world. Such a process could only begin if all 
sides could be influenced to adopt a less rigid 
attitude and to come together in a spirit of 
mutual need and mutual responsibility.

194. The delegation of Burma believes that the 
path of confrontation) or negotiations rooted in 
any adversary psychosis, cannot lead us out of 
the present uncertainty and impasse. 
Statesmanship of the highest order, good will, 
reasonableness;" and, above •an., realism on all 
sides are required for the building of bridges 
towards global negotiations. The world's economic 
problems are of a structural nature and can, 
therefore, only be resolved within the entirety 
of international economic relations.

195. We make these comments simply by way of 
emphasizing what seem to us to be the salient 
features of the current world situation and its 
problems. There is no doubt that international 
relations in their-entirety are in deep crisis." 
We express the hope that this session will prove 
fruitful and will signify an important step 
towards forward movement on many of the issues 
which have been at a standstill. The bounden duty 
of us all is to meet this challenge.
